REVENUESHARES ETF TRUST REVENUESHARES LARGE CAP FUND REVENUESHARES MID CAP FUND REVENUESHARES SMALL CAP FUND REVENUESHARES FINANCIALS SECTOR FUND REVENUESHARES ADR FUND REVENUESHARES NAVELLIER OVERALL A-100 FUND Supplement dated February 12, 2010 to Prospectus dated October 28, 2009 The following sentence replaces the last sentence of the last paragraph under “Overview” on page 3 of the Prospectus: “Index Management Solutions, LLC (“IMS”), a wholly owned subsidiary of VTL, serves as sub-adviser to each Fund.” The following paragraph replaces the second paragraph under “Management of the Funds – The Investment Adviser and Sub-Adviser” on page 14 of the Prospectus: “Index Management Solutions, LLC (“IMS”), a wholly owned subsidiary of VTL, acts as the sub-adviser for each Fund pursuant to a sub-advisory agreement with VTL (the “Sub-Advisory Agreement’’). IMS is located at One Commerce Square, 2005 Market Street, Suite 2020, Philadelphia, Pennsylvania 19103.IMS is compensated for its services from the management fees paid to VTL by the Trust.
